Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Acknowledgement is made of all references cited in the PCT international search report filed with this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re 2-4: “the light diffusing element is a light diffusing element” is redundant, confusing and indefinite; Examiner reads the limitations without “is a light diffusing element.”

Re 5-13: these claims have been rejected by virtue of their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 and 5-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawai et al. US 2019/0226658 (“Kawai”).
Kawai teaches:
Re 1:
a front lens body 2 extending in a predetermined direction horizontally inclined 5by a predetermined angle when viewed from the front (Figs. 1-2, 10); and
an optical system, wherein the optical system includes:
a rear lens unit 6, 80c disposed behind the front lens body; and
a light source 3,4 which is disposed behind the rear lens unit and emits light 10which is irradiated forward permeating the rear lens unit and the front lens body in that order to form a light distribution pattern for a headlamp (Figs. 1-2, 10; abstract; claim 1), wherein
the rear lens unit is a lens unit configured to condense, in a first direction, light from the light source which permeates the rear lens unit (Figs. 1-2),
the front lens body is a lens unit configured to condense, in a second 15direction orthogonal to the first direction, light from the rear lens unit which permeates the front lens body (Figs. 1-2), and
at least one light diffusing element 5, 70c configured to diffuse light from the optical system in at least one of the predetermined direction and a direction orthogonal to the predetermined direction is set in a region of the front lens body 20permeated by light from the optical system (Figs. 1-2).

Re 5: wherein the front lens body includes:
a light incident surface extending in the predetermined direction and a light exiting surface extending in the predetermined direction on a side opposite to the light incident surface (Figs. 1-2: curved lens matches), and  15
the light incident surface is a surface at which light from the optical system enters the front lens body, and
the light exiting surface is a surface at which light from the optical system which has entered from the light incident surface exits, and
at least one of the light incident surface and the light exiting surface is a 20cylindrical surface in which a cylindrical axis extends in the predetermined direction (Figs. 1-2).

Re 6: wherein the front lens body includes:
 a light incident surface extending in the predetermined direction and a light 25exiting surface extending in the predetermined direction on a side opposite to the light incident surface (Figs. 1-2, 10), and wherein
the region where the light diffusing element is set is the light incident surface of the front lens body (Figs. 1-2, 10).


Allowable Subject Matter
Claims 2-4, and 7-13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In combination with the other limitations nothing in the best prior art of record teaches, suggests, or discloses:
Re 2: “wherein the optical system is an ADB optical system, the ADB optical system includes:  25an ADB rear lens unit disposed behind the front lens body; and an ADB light source which is disposed behind the ADB rear lens unit and emits light which is irradiated forward permeating the ADB rear lens unit and the front lens body in that order to form an ADB light arrangement pattern, wherein a region of the front lens body permeated by light from the ADB optical 36system is divided into a plurality of rectangular regions with a plurality of straight lines extending in the predetermined direction and a plurality of straight lines extending in a direction orthogonal to the predetermined direction, and the light diffusing element is a light diffusing element configured to diffuse 5light from the ADB optical system in the predetermined direction and the direction orthogonal to the predetermined direction, and one light diffusing element is set in each of the plurality of rectangular regions.”

Re 3: “wherein 10the optical system is an ADB optical system, the ADB optical system includes: an ADB rear lens unit disposed behind the front lens body; and an ADB light source which is disposed behind the ADB rear lens unit and emits light which is irradiated forward permeating the ADB rear lens unit and the 15front lens body in that order to form a light distribution pattern for ADB, wherein a region of the front lens body permeated by light from the ADB optical system is divided into a plurality of long and thin regions with a plurality of straight lines extending in a direction orthogonal to the 

Re 4: “wherein the optical system is a low beam optical system, 25the low beam optical system includes: a low beam rear lens unit disposed behind the front lens body; and a low beam light source which is disposed behind the low beam rear lens unit and emits light which is irradiated forward permeating the low beam rear lens unit and the front lens body in that order to form a light distribution pattern for 37low beam, wherein a region of the front lens body permeated by light from the low beam optical system is divided into a plurality of long and thin regions with a plurality of straight lines extending in the predetermined direction, and  5the light diffusing element is a light diffusing element configured to diffuse light from the low beam optical system in the direction orthogonal to the predetermined direction, and one light diffusing element is set in each of the plurality of long and thin regions.”

Re 7-13: allowable due to dependency. 


Conclusion
See attached PTO-892 form for all references considered relevant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875